Notice of Allowance
This is a reissue application of U.S. Patent No. 10,351,045 (“the ‘045 patent”). This application was filed 8/24/2020 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Likewise, in light of the filing date of the ‘045 patent, the AIA  first to file provisions govern.
Applicant filed a preliminary amendment on 8/24/2020, in which the specification and claims 1-14 are amended, claims 15-20 cancelled, and claims 21-26 added. Following a non-final Office action, applicant filed an amendment on 7/22/2022 (“Response”), in which the specification and claims 1, 3, 4, and 6-11 are amended, claims 2, 5, and 12-14 are cancelled, and new claims 21-26 are presented. Claims 1, 3, 4, 6-11, and 21-26 are pending.

Allowable Subject Matter
Claims 1, 3, 4, 6-11, and 21-26 are allowed. The following is an examiner’s statement of reasons for allowance:
There is not taught or disclosed in the prior art a lighting device of a motor vehicle comprising a support comprising a sheet of metal having an oblong hole therein, the sheet having a bend to provide first and second transverse surfaces and referencing elements as claimed, one of the referencing elements is a referencing element with two portions, a first portion being a portion of the oblong hole on the first surface and a second portion being a portion of the oblong hole on the second surface, and the oblong hole is further positioned on the bend and extends contiguously between the first portion and the second portion.
This can most clearly be seen comparing Fig. 3 of the ‘045 patent (left below) with the close prior art (right below). The left shows oblong opening 51,52,54 positioned on the bend 29 of the support and extending contiguously between first and second portions 51,52 that are in first and second transverse surfaces 21,22 of the support. The prior art includes no such oblong opening in the bend forming two portions of a referencing element that are in the two transverse surfaces of the support.

    PNG
    media_image1.png
    448
    517
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    497
    384
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Argument
The arguments found in the Response are fully considered and persuasive.
The specification and certain claims were objected to in the prior action for improper markings. The amendments overcome the objections.
The claims were rejected under 35 U.S.C. 251 and claim 4 was rejected under 35 U.S.C. 112(a) because claim 4 included new matter. Claim 4 was dependent on claim 2, which was dependent on claim 1. The problem was that with the way parent claims 1 and 2 had been amended, the combination of claims 2, and 4 became inconsistent with the disclosure. Claim 4 is now made dependent on claim 1, and claim 2 is cancelled. The inconsistencies are no longer present and the rejections are withdrawn. 
The claims were rejected under 35 U.S.C. 251 as violating the original patent requirement. The premise of the rejection was that the invention disclosed in the original patent required a reference element having two portions, and applicant had removed this from the prior set of claims. Applicant has now put this feature back into the claims, therefore the rejection is withdrawn.
The claims were rejected under 35 U.S.C. 251 for improper recapture. The premise of the rejection was that applicant had removed the entirety of the “connection portion” limitation, which was the surrender generating limitation of the original patent prosecution. Applicant has now included the “oblong hole” into claim 1, which is a more specific “connection portion.” Applicant has included most, but not all, of the prior “connection portion” limitations, but the part that remains is not well known in the art and therefore constitutes a material narrowing such that recapture is avoided. See Reasons for Allowance; MPEP 1412.02 III.B.4.
Applicant was cautioned that a new error statement might be required if applicant was no longer relying upon the original error statement. Applicant has included a sufficient error statement in the remarks section of the Response that is applicable to the present claims, namely that the error is the failure to claim a lighting device including the support. The original patent claims were drawn to “A support for a light source of a lighting device of a motor vehicle” whereas the claims now are drawn to “A lighting device of a motor vehicle” comprising a support. This is a subtle but potentially real difference in the scope of the claim. Note that it remains the case, as previously identified, that claim 1 is being broadened in at least some respect, because the feature that the first portion is wider than the second portion is removed from the claim.
Many of the claims were rejected over prior art, but the amendments overcome the rejections. See Reasons for Allowance.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                               Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992